Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 1 of 12   PageID #: 7849




 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii

 KENNETH M. SORENSON
 GREGG PARIS YATES #8225
 Assistant United States Attorneys
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 E-Mail:     Ken.Sorenson@usdoj.gov
             Gregg.Yates@usdoj.gov

 Attorneys for Plaintiff
 United States of America

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,      )
                                )         CR. No. 17-00101 LEK
                Plaintiff,      )
                                )         GOVERNMENT’S
           vs.                  )         AMENDED EXHIBIT LIST;
                                )         CERTIFICATE OF SERVICE
 ANTHONY T. WILLIAMS, (1)       )         DATE:    February 3, 2020
                                )         TIME:    9:00 a.m.
                                )         JUDGE:   Hon. Leslie E. Kobayashi
                Defendant.      )
 ______________________________ )
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 2 of 12          PageID #: 7850




                   GOVERNMENT’S AMENDED EXHIBIT LIST

       The United States, by and through its undersigned attorneys, hereby submits

 its Government’s Amended Exhibit List for the trial in the above-captioned case.

 The United States respectfully reserves the right to supplement this list and/or

 delete exhibits prior to and during trial.

       DATED: February 26, 2020, at Honolulu, Hawaii.


                                               Respectfully submitted,

                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii

                                        By    /s/ Gregg Paris Yates
                                              GREGG PARIS YATES
                                              Assistant U.S. Attorney
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 3 of 12                PageID #: 7851



   Exhibit                         Description                       Offered     Admitted

     1       Photo of Apple Desktop computer



     2       E-mail response by AW to BW e-mail sending scanned
             copy of letter w fake stamp and indicating nonpayment
             of fees
     3       E-mail from AW to BW re SOSDirect user

     4       Email from BW to AW d. 7/10/2013 re pmts rec'd from
             ES&AS and others
     5       E-mail from KF to AW, dated 9/6/2013 re questions on
             behalf of clients; E-mail from AW to KF re questions
             about the program
     6       Moneygram wiring from MJC to BW in Texas, dated
             9/22/2013
     7       E-mail from AW to EW re MEI and CLOA


     8       Moneygram wiring from MJC to BW in Texas, dated
             10/11/2013
     9       E-mail chain 11/23/2014 (MV to AW), 11/26/2014 (AW to
             MV), 11/27/2014 (MV to AW), 11/27/2014 (AW to MV) re
             payment for services
   10        Email to El Bey from AW d. 5/3/15

   11        E-mail forwarded from M.J.L. to AW on 5/27/2015

   12        E-mail from AW to M.J.L., dated 5/28/2015


   13        Email chain between MV and AW re recruiting others

   14        Marketing Power Point

   15        MEI Articles of Incorporation and By Laws
   16        MEI Application for ES & AS
   17        MEI Application for MV


   100       MEI Welcome Letter for Ventura
   101       MEI Account Invoice (Ventura) 11/28/14
   102       Mail Envelope to MEI (Ventura) d. 11/28/14
   103       MEI Account Invoice (Ventura) 12/22/14
   104       Mail Envelope 1/6/15 ("$900 Received Jan 12, 2015")


                                                 3
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 4 of 12   PageID #: 7852



   105     MEI Account Invoice (Ventura) 1/29/15
   106     Mail Envelope (Ventura) d. 1/29/15
   107     Ventura Check to MEI d. 1/29/15 $900
   108     MEI Account Invoice (Ventura) 2/27/2015 Pay
   109     Mail Envelope 2/28/15 (Ventura)
   110     Ventura Check to MEI d. 2/27/15 $900
   111     MEI Account Invoice (Ventura) 3/2015
   112     Mail Envelope to MEI (Ventura) c. 3/31/15
   113     Ventura Check $900 d. 3/30/15
   114     MEI Account Invoice (Ventura) 4/29/15
   115     Mail Envelope 4/29/15 ("Received $900 May 6, 2015")
   116     MEI Account Invoice (Ventura) 5/27/15
   117     Mail Envelope 5/27/15
   118     Ventura Check d. 5/27/15
   119     Ventura Envelope d. 6/27/15
   120     Ventura Check d. 6/27/15
   121     MEI Account Invoice (Ventura) 7/25/15
   122     Mail Envelope 7/25/15
   123     Ventura Check d. 7/25/15
   124     MEI Account Invoice (Ventura) 8/27/15
   125     Mail Envelope 8/28/15
   126     Ventura Check d. 8/27/15
   127     MEI Account Invoice (Ventura) 9/28/15
   128     Mail Envelope 9/28/15
   129     Ventura Check 9/28/15
   130     MEI Invoice (Ventura) 10/27/15
   131     Mail Envelope d. 10/28/15
   132     Ventura Check d. 10/27/15
   133     MEI Welcome Letter for ES & AS
   134     MEI Billing Invoice Slip ES& AS June 2013
   135     Mail Envelope d. 6/13/2013
   136     MEI Billing Invoice Slip ES& AS July 2013
   137     Mail Envelope d. 7/06/2013
   138     MEI Billing Invoice Slip ES& AS October 2013
   139     Mail Envelope d. 9/27/2013
   140     MEI Billing Invoice Slip ES& AS November 2013
   141     Mail Envelope d. 11/01/2013
   142     MEI Application Fees
   143     MEI Rep. Commission Schedule
   144     CLOA Mission Statement
   145     Advertising Placard
   146     Follow Up Marketing Letter d. 6/19/12
   147     Client Referral Letter 6/19/12
   148     CLOA Instruction Letter on Process d. 6/19/12


                                             4
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 5 of 12   PageID #: 7853



   149     MEI Bank Draft Instruction Letter 11/12/12
   150     Notice of Fraud and Intent to Litigate
   151     CLOA Envelope with Fake Stamp
   152     Aff't re Name Change, AW signed, 3/3/2015
   153     MEI Mortgage/Note for NM & MM

   200     Recorded MEI UCC Lien
   201     Recorded MEI Mortgage/Note
   202     Recorded MEI UCC Lien
   203     Recorded MEI Mortgage/Note
   204     Recorded MEI UCC Lien
   205     Recorded MEI Mortgage/Note
   206     Recorded MEI UCC Lien
   207     Recorded MEI Mortgage
   208     Recorded MEI UCC Lien
   209     Evidence of Voiding of MEI-recorded docs

   300     CLOA business Card, Malinay
   301     Malinay UCC Financing Statement
   302     Attorney in Fact Acceptance Form 7/26/13
   303     Forwarded email from MJC to AW, 8/8/2013
   304     CLOA Cover Ltr w Letterhead 8/8/13
   305     Forwarded email attaching MEI flowchart, 8/29/2013
   306     PAG Oath of Office 9/5/13
   307     Power of Attorney, Cabebe, 7/17/13
   308     UCC Kaimu Loop House, 8/2/13
   309     Foreclosure Complaint d. 3/10/14
   310     PAG Commission, 9/16/14
   311     PAG Oath, 9/16/2014
   312     General Warranty Deed; 12/19/14
   313     Foreclosure Judgment, 5/21/15
   314     Notice of New Mortgage, 6/10/15
   315     CLOA Notice of Decl Fraud, 6/29/15
   316     CLOA Powerpoint

   400     Original Recorded Saxon Mortgage Inc, dated
           10/30/2007
   401     Recorded Assignment of Mortgage and Note
   402     Adjustable Rate Note
   403     PHH Ltd Power of Attorney (#4647)
   404     OCWEN Detail Transaction History - Asuncion


                                                5
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 6 of 12       PageID #: 7854



   405     Foreclosure Complaint
   406     Ocwen Loan Modification Agreement, J. Asuncion
   407     Original Recorded Argent Mortgage Co. Mortgage (c/o
           Nationwide) on LT property, dated 4/28/2006.
   408     Assignment of Mortgage
   409     Note
   410     PHH Ltd Power of Attorney (#4548)
   411     Ocwen Detail Transaction History - Troxel
   412     Foreclosure Complaint
   413     Mortgage with Central Pacific Bank d. 6/7/2012
   415     Payment History
   416     Foreclosure Complaint
   417     Commissioner's Deed, 9/22/2015
   418     Original Recorded Mortgage of BNC Mortgage, Inc. for
           ES & AS Property
   419     Assignment of Mortgage
   420     Balloon Note (Adjustable Rate)
   421     Payment History
   422     Foreclosure Complaint
   423     Purchase Contract
   424     Mortgage (Original Recorded Mortgage of National City
           Bank for MV Property?)
   425     Interest-Only Period Fixed Rate Note
   426     Recorded Petition for Name Change, 12/23/2009
   427     Payment History
   428     Foreclosure Complaint

   500     Metal Badge (placeholder)
   501     U.S. Private Attorney General Credentials (placeholder)
   502     Power of Attorney, A. Williams, grantor/grantee, 7/15/11
   503     Malinay Mortgage Application Forms
   504     MEI Application for NM & MM 5/26/13
   505     Handcuffs (placeholder)

   600     Surveillance photo of A. Williams
   601     Surveillance photo of A. Williams
   602     Photo of Arrest Seizure




                                               6
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 7 of 12      PageID #: 7855



   603     Photo of Apple Desktop computer



   604     Photos of Badge, ID, and handcuffs
   605     Photo of mailing address of Federal Mortgage American
           Trust/Federal American Title Company, 6230 3rd Street,
           NW #5, Washington DC 20011
   606     Photo of Allison Building Directory
   607     Photo of Door No. 5, Integrative Bodywork and Massage

   700     Extraco 902(11) Affidavit of Marisa Truelove
   701     Extraco E-Business Basic Svcs Agmt, AW signed,
           11/1/2013
   702     Extraco Deposit (S) 11/01/13
   703     Extraco Deposit Image (Ventura) 11/28/14
   704     Depost Image (Ventura) $900 12/22/14
   705     Extraco Deposit Image (Ventura) 1/29/15
   706     Extraco Deposit Image (Ventura) 2/27/15
   707     Extraco Deposit (Ventura) 3/30/15
   708     Extraco Deposit (Ventura) 4/29/15
   709     Extraco Deposit (V) 5/27/15
   710     Extraco Deposit (V) 6/27/15
   711     Extraco Deposit (V) 7/25/15
   712     Extraco Deposit (V) 8/27/15
   713     Extraco Deposit (V) 9/28/15
   714     BofA 902(11)
   715     BofA Signature Card, AW signed, 6/7/2012
   716     BofA Deposit Image (ES & AS) 6/12/2013
   717     BofA Deposit Image (ES & AS) 7/12/2013
   718     First Hawaiian 902(11)
   719     First Hawaiian Signature Card, AW signed, 7/17/2013
   720     First Hawaiian Image (ES & AS) 9/12/2013 (dep
           9/16/2013)
   721     Wells Fargo 902(11)
   722     Wells Fargo Business Acct Appl, AW signed, 2/25/2015
   723     Wells Fargo Business Acct Appl, AW signed, 3/17/2015
   724     Chase Bank 902(11)
   725     Chase Signature Card, HM signed, 8/27/2013


   800     Order Dismissing Compl., US v. Malinay, 2013 U.S. Dist.
           LEXIS 115008



                                              7
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 8 of 12          PageID #: 7856



   801     IRS Certification of Lack of Rcd 2012-18
   802     Hawaii BREG entry for MEI
   803     Affidavit of Common Law Name Change
   805     MEI Application for RL & MJL
   806     MEI Application for LT
   807     MEI Application for DP & MP
   808     Df Mot for Mandatory Judicial Notice of Law Certification
           of Private Attorney General, ECF Nos. 498, 498-1, 498-2;
           Cert. of A.Williams from Florida matter; Comm'n by Decl.
           (By U.S. House of Representatives) (Indicating he is a Fed
           employee)
   809     Decl of A. Williams in Supp. Sworn Mot. Etablishing
           Undisputed Facts and Request for Judicial Notice, ECF No.
           176-2.
   810     Decl of A. Williams in Supp. Mot. Dismiss Superseding
           Indictment, ECF No. 294-4.
   811     Decl. of A. Williams in Supp. Sworn Mot. for Rebuttal to
           Sworn Decl. of A. Williams, ECF No. 146-1.
   812     Affidavit of Truth for Upholding and Exercising Const.
           Rights and Sovereignty, A. Williams, 4/26/11
   813     Writ For A Freeman's Right to Travel, 4/25/11 (to drive
           without a license)
   814     Warning to All Public Officials that "Party tendering this
           document is not under your jurisdiction" 4/25/11
   815     Order to show Why Notice License is Needed to Practice
           Law Therefore Complaint Can Not Be Dismissed, Malinay
           v. Nishimura, Civ. No. 372 SOM. (AW arg that TN statute
           and POA define his ability to practice law) (Better copy of
           statute at 69522-23)
   816     CLOA Ltr on behalf of Pillos, 4/22/2015
   817     WalMart money wire to Dorita Dixon
   818     U.S. House of Reps. Comm’n by Decl. for AW
   819     Recorded MEI UCC Lien – Pillos, Danilo, 11/4/2013
   820     MEI Mortage – Pillos, Danilo, 4/21/2015
   821     Florida Broward County Judgment, Count I-V – Unlicensed
           Practice of Law; Count VI-X – False Official Statement
   822     Florida Broward County Judgment, Count I – Grand Theft;
           Count II-III – Unlawful Filling of False Documents or
           Records Against Property



                                                8
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 9 of 12        PageID #: 7857



   823     Supreme Court of Florida, Wednesday, January 8, 2020 Re
           Anthony Williams vs. State of Florida, Case No.: SC20-18
   824     Mandate from District Court of Appeal of the State of
           Florida Fourth District, December 27, 2019, Case No.: 18-
           2359
   826     U.S. Bank National Association, Notice of Pendency of
           Action; Exhibit “A”
   827     Recorded UCC Financing Statement – Pasion, Dionisio,
           4/19/2013
   828     Recorded UCC Financing Statement – Pasion, Dionisio,
           5/13/2013
   829     Recorded UCC Financing Statement – Pasion, Dionisio
           9/5/2013
   830     Recorded UCC Financing Statement – Pasion, Angelita,
           9/16/2013
   831     Recorded UCC Financing Statement – Pasion, Angelita,
           10/2/2013
   832     Recorded UCC Financing Statement – Leonard G.
           Horowitz, 10/9/2013
   833     Notice of Federal Tax Lien – Angelita M. Pasion, 98-563
           Kaimu Loop
   834     District Court of the First Circuit, State of Hawaii –
           Judgment in favor of Plaintiff Atlantic Credit & Finance,
           Inc.
   835     Mortgage – Grantor Leonard G. Horowitz and Sherri Kane
   836     First Circuit Court, State of Hawaii – Order Granting
           Plaintiff U.S. Bank National Association Non-Hearing
           Motion (Miguel; Pasion)
   837     U.S. National Bank Association Notice of Mortgagee’s
           Intention to Foreclose Under Power of Sale (Pasion)
   838     Recorded UCC Financing Statement – Benoist, Jean,
           4/30/2013
   839     Mortgage – Grantor Jean-Francois Benoist and Joyce
           Kathryn Marvel-Benoist
   840     Recorded UCC Financing Statement – Carlos, Edison,
           5/31/2013
   841     Notice of Federal Tax Lien – Bradley S & Rosy E Thomas,
           12/31/2011
   842     State of Hawaii Bureau of Conveyances Recorded UCC
           Financing Statement – Rosy E. Thomas, 11/6/2013
   843     Recorded UCC Financing MEI Statement – Rosy E. Thomas,
           11/6/2013
   844     Notice of Federal Tax Lien Bradley S & Rosy E Thomas,
           12/31/2012

                                              9
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 10 of 12             PageID #: 7858



   845      Recorded UCC Financing Statement – Carlos, Edison,
            7/11/2014
   846      State of Hawaii Bureau of Conveyances Affidavit Relating
            to Foreclosure Under Power of Sale (Janet Castanon as
            authorized agent of Kona Hawaiian Vacation Ownership)
   847      Circuit Court of the First Circuit, State of Hawaii, Plaintiff
            Green Tree Servicing LLC vs. Rosy Esprecion Thomas
            (Foreclosure)
   848      Circuit Court of the First Circuit, State of Hawaii, Plaintiff
            Green Tree Servicing LLC vs. Rosy Esprecion Thomas
            (Notice of Pendency of Action; Exhibit “A”)
   849      Circuit Court of the First Circuit, State of Hawaii, Plaintiff
            JPMorgan Chase Bank, National Association vs. Rosy
            Esprecion Thomas (Notice of Lis Pendens)
   850      Extraco Deposit Image – Milagro Castro, 9/22/2015
   851      MEI Application – Insolada C. Vincent, 9/27/2013
   852      MEI Application – Michael T. Chock, 8/7/2013
   853      Tennessee Code Annotated Section 34-6-101 to 34-6-111
            and Hawaii Revise Statute 55ID Appointment of Common
            Law Office of America as Attorneys-in-Fact, 11/4/2013
   854      Extraco Deposit Image – Danilo Pillos, 10/15/2014
   855      Extraco Deposit Image – Danilo Pillos, 11/28/2014
   856      Extraco Deposit Image – Danilo Pillos, 12/15/2014
   857      Extraco Deposit Image – Danilo Pillos, 4/25/2015
   858      Extraco Deposit Image – Danilo Pillos, 6/8/2015
   859      Extraco Deposit Image – Danilo Pillos, 7/1/2015
   860      Extraco Deposit Image – Danilo Pillos, 8/9/2015
   861      Extraco Deposit Image – Danilo Pillos, 9/2/2015
   862      Circuit Court of the First Circuit, State of Hawaii, Attorney
            General vs. Anthony Williams, Civil No. 13-1-2484 (Other
            Civil Action, Injunctive Relief), 2016 SEP 28
   863      Circuit Court of the First Circuit, State of Hawaii, Attorney
            General vs. Anthony Williams, Civil No. 13-1-2484-09
            (Other Civil Action, Injunctive Relief), 2014 APR 9
   864      Sovereign Peace Officer USA Badge (photo)
   865      ID – Front of Credentials (photo)
   866      ID – Back of Credentials (photo)
   867      Handcuffs (photo)
   868      State of Illinois Cease and Desist Order to MEI,
            11/20/2014
   869      State of Illinois Cease and Desist Order to CLOA,
            11/25/2013


                                                  10
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 11 of 12         PageID #: 7859



   870      Illinois Anti-Predatory Lending Database Program
            Certificate of Exemption, 10/15/2012
   871      Bank of America, National Association vs. John Edward
            Hicks Notice of Foreclosure (Lis Pendens) (735 ILCS 5/15
            1503)
   872      Certified copy of Illinois Anti-Predatory Lending Database
            Program Certificate of Exemption, 10/15/2012
   873      Certified copy of Bank of America, National Association
            vs. John Edward Hicks Notice of Foreclosure (Lis Pendens)
            (735 ILCS 5/15 1503)

   900      1006 Summary - Bank Accounts Analyzed
   901      1006 Summary - MEI Loss by Name
   902      1006 Summary - MEI Income by Year
   903      1006 Summary – MEI Income by Year 06/07/2012 to
            12/31/2015
   904      1006 Summary – MEI Loss by Name 06/07/2012 to
            02/29/2016




                                                11
Case 1:17-cr-00101-LEK Document 933 Filed 02/26/20 Page 12 of 12        PageID #: 7860




                            CERTIFICATE OF SERVICE

       I hereby certify that, on the dates and by the methods of service noted below,

 a true and correct copy of the foregoing was served on the following by the method

 indicated on the date of filing:

 Served via ECF:

       Lars Isaacson, Esq.
       hawaii.defender@earthlink.net

       Stand-by Attorney for Defendant
       ANTHONY T. WILLIAMS

 Defendant to be served via Hand Delivery in Court on March 2, 2020:

       Anthony T. Williams
       Register No. 05963-122

              DATED: February 26, 2020, at Honolulu, Hawaii.


                                              /s/ Gregg Paris Yates
                                              U.S. Attorney’s Office
                                              District of Hawaii




                                          1
